Case 2:19-cv-06868-PA-PJW Document 72 Filed 08/18/20 Page 1 of 2 Page ID #:776
                                                                         JS-6

    1
    2
    3
    4
    5
    6
    7
    8
    9                               UNITED STATES DISTRICT COURT
   10                             CENTRAL DISTRICT OF CALIFORNIA
   11                                    WESTERN DIVISION
   12
   13 U.S. Bank National Association,             CASE NO. 2:19-CV-06868-PA-(PJWx)
   14                      Plaintiff,             [Assigned to the Honorable Judge Percy
                                                  Anderson]
   15 v.
                                                  ORDER APPROVING PARTIES’
   16 NBA Automotive, Inc., d/b/a Nissani         STIPULATION FOR DISMISSAL
      Bros. Chevrolet and/or Hooman               WITH PREJUDICE
   17 Chevrolet,
   18                      Defendant.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 [PROPOSED] ORDER GRANTING PARTIES’ STIPULATION
                                                                   FOR DISMISSAL WITH PREJUDICE
                                                                  CASE NO. 2:19-CV-06868-PA-(PJWX)
        4842-4700-2567\1
Case 2:19-cv-06868-PA-PJW Document 72 Filed 08/18/20 Page 2 of 2 Page ID #:777



    1            Before the Court is Plaintiff U.S. Bank National Association’s and Defendant
    2 NBA Automotive, Inc., d/b/a Nissani Bros. Chevrolet and/or Hooman Chevrolet’s
    3 Stipulation for Dismissal with Prejudice. For good cause shown, the Stipulation for
    4 Dismissal with Prejudice is APPROVED. Plaintiff’s Complaint is hereby dismissed
    5 with prejudice. This action shall be administratively closed. Each party shall bear
    6 its own costs, expenses, and attorneys’ fees.         Plaintiff’s Motion for Summary
    7 Judgment (ECF No. 56) is hereby DENIED as moot. All scheduled deadlines are
    8 VACATED.
    9
   10
   11
   12            IT IS SO ORDERED.
   13
   14
   15 Dated: August 18, 2020
                                                    The Honorable Percy Anderson
   16                                               United States District Judge
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                              1
                                                   [PROPOSED] ORDER GRANTING PARTIES’ STIPULATION
                                                                     FOR DISMISSAL WITH PREJUDICE
                                                                    CASE NO. 2:19-CV-06868-PA-(PJWX)
        4842-4700-2567\1
